Citation Nr: 0622040
Decision Date: 07/26/06	Archive Date: 01/31/07

DOCKET NO. 03-26214                         DATE JUL 26 2006 

'.	On appeal from the	service connection for a skin disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD
Ron Settle, Intern



INTRODUCTION

The claim at issue comes from the Board of Veteran's Appeals (BVA or Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the benefit sought on appeal. The veteran, who had active service from November 1967 to November 1970, appealed that decision to the BVA and the case was referred to the Board for appellate review.

FINDINGS OF FACT

1. A BVA decision dated in August 1982 denied service connection for a skin disorder claimed as a residual of Agent Orange exposure.

2. The evidence associated with the claims file subsequent to the Board's August 1982 decision was not previously of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The August 1982 BV A decision, which denied entitlement to service connection for a skin disorder claimed as a residual of Agent Orange exposure, is final.
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2005).

2. The evidence received subsequent to the Board's August 1982 decision is new and material, and the claim for entitlement to service connection for a skin disorder is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2005).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a skin disorder claimed as a residual of Agent Orange exposure was previously considered and denied by the Board in a decision dated in August 1982. In denying service connection, the Board found that service medical records did not show complaints or treatment for a skin disorder and that the veteran was not shown to have a skin disorder that was related to service, including exposure to Agent Orange. The Board's August 1982 decision represents a final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

The veteran subsequently requested that his claim for service connection for a skin disorder claimed as a residual of Agent Orange exposure be reopened. As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material" Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the

- 3 



Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to the Board's August 1982 decision consists of additional private and VA medical records, lay statements, as well as statements from the veteran. Most of this evidence is new, in that it was not previously physically of record, and at least some of the evidence is material. For example, an April 2002 statement from Stephen D. Raborn, M.D. offers an opinion that the veteran's porphyria cutanea tarda was "almost certainly related to his service exposure of herbicides."

The Board finds that this statement constitutes new and material evidence that is sufficient to reopen the previously denied claim. The statement from Dr. Raborn is new, in that it was not previously physically of record at the time of the August 1982 BVA decision that denied the veteran's claim for service connection for a skin disorder. The statement is also material because it suggests that the veteran may have a skin disorder, porphyria cutanea tarda, that is associated with exposure to herbicides.

Since this opinion and diagnosis relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim, the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for a skin disorder, and to this extent, the appeal is granted. However, the Board is of the opinion further development "of the case is necessary prior to further appellate review, and will be set forth in the REMAND portion of this decision.

ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.

-4



REMAND

A preliminary review of the merits of the veteran's claim for service connection for a skin disorder discloses a need for further evidentiary development prior to final appellate review. In this regard, the veteran has reported that he received treatment for his skin in 1970, the year he was separated from service, but was unable to obtain records of that treatment because the physician was deceased. He did submit two lay statements that are to the effect that the individuals recall the veteran being treated for an unknown skin condition in 1970. There is also of record a statement dated in February 1981 from Morton P. Berenson, M.D. that indicated that in August 1978 the veteran had an eight year history of pruritis, and a March 1981 VA examination noted a ten year history of an erythema in the anterior chest wall with itching and periodic development of welts, consistent with a factitial erythema and/or hives.

Under the fact and circumstances of this case the Board is of the opinion that the veteran should be afforded a VA examination to answer the medical questions presented in this case. The veteran has been diagnosed as having porphyria cutanea tarda that his private physician stated was almost certainly related to his 'Service exposure of herbicides. The RO has denied the veteran's claim because porphyria cutanea tarda was not manifested within one year of separation from 'Service, the time period in which that disorder will be presumed to have been due to exposure to Agent Orange. However, while there are no contemporaneous records of treatment within one year of separation from service, there are histories contained in a private medical record and a VA examination both dated in 1981 that indicate that the veteran was experienced skin symptomatology in a time frame proximate to his separation from service. Thus, an opinion would be helpful to determine the date of onset of the veteran's porphyria cutanea tarda.

Therefore, in order to give the veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary. This case is being returned to the RO via the Appeals Management

- 5 



Center in Washington, D.C., and the VA will notify the veteran when further action on his part is required. Accordingly, this case is REMANDED for the following actions:

1. The veteran should be provided appropriate notice consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and the Court's guidance in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).

2. The veteran should be afforded an examination of his skin to ascertain the nature and etiology of all disorders that may be present. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file, particularly the statement dated in February 1981 from Morton P. Berenson, M.D, the report of the March 1981 VA examination and the April 2002 statement from Stephen D. Raborn, M.D., and offer comments and an opinion as to whether the veteran currently has porphyria cutanea tarda, and if so, offer comments and an opinion as to the likelihood that it was first manifested within one year of the veteran's separation from service. If porphyria cutanea tarda was not manifested within one year of separation from service, the examiner is requested to comment on Dr. Raborn's opinion that the veteran's porphyria cutanea tarda was almost certainly related to his service exposure of herbicides. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1,

- 6



copies of all pertinent records in the veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his. current appeal. No action is required of the veteran until he is notified.


	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 7 



